[Cite as State ex rel. Guyton v. Jones, 2021-Ohio-430.]


STATE OF OHIO                      )                      IN THE COURT OF APPEALS
                                   )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO EX REL. JUSTIN
GUYTON
                                                          C.A. No.   29893
        Relator

        v.
                                                          ORIGINAL ACTION IN
JUDGE CORRIGALL JONES                                     PROCEDENDO

        Respondent


Dated: February 17, 2021



        PER CURIAM.

        {¶1}      Relator Justin Guyton has filed a complaint seeking a writ of procedendo asking

this Court to order Respondent, Summit County Common Pleas Court Judge Corrigall Jones, to

rule on a pending motion. Respondent has moved to dismiss, arguing that the outstanding motion

has been ruled on. Because Mr. Guyton’s petition does not comply with the mandatory

requirements of R.C. 2969.25, this Court must dismiss this action.

        {¶2}      R.C. 2969.25 sets forth specific filing requirements for inmates who file a civil

action against a government employee or entity. Judge Corrigall Jones is a government employee

and Mr. Guyton, incarcerated in the Ohio State Penitentiary, is an inmate. R.C. 2969.21(C) and

(D). A case must be dismissed if the inmate fails to comply with the mandatory requirements of

R.C. 2969.25 in the commencement of the action. State ex rel. Graham v. Findlay Mun. Court,

106 Ohio St.3d 63, 2005-Ohio-3671, ¶ 6 (“The requirements of R.C. 2969.25 are mandatory, and
                                                                                     C.A. No. 29893
                                                                                         Page 2 of 3

failure to comply with them subjects an inmate’s action to dismissal.”). Mr. Guyton failed to

comply with one requirement.

       {¶3}    An inmate seeking waiver of filing fees, as Mr. Guyton is here, must file an

affidavit of indigency. The affidavit must include, among other things, “[a] statement that sets

forth the balance in the inmate account of the inmate for each of the preceding six months, as

certified by the institutional cashier[.]” R.C. 2969.25(C)(1). The Ohio Supreme Court has

construed these words strictly: an affidavit that “does not include a statement setting forth the

balance in [an] inmate account for each of the preceding six months” fails to comply with R.C.

2969.25(C)(1). (emphasis sic.) State ex rel. Roden v. Ohio Dept. of Rehab. & Corr., 159 Ohio

St.3d 314, 2020-Ohio-408, ¶ 6.

       {¶4}    Mr. Guyton’s affidavit only states that he works at the prison and receives $16 per

month in pay. He included a statement from the prison cashier, but that statement provides a

sixth month average; it does not provide the balance in the inmate account for each of the six

months preceding his petition before this Court. “‘R.C. 2969.25(C) does not permit substantial

compliance[;]’” it requires strict adherence by the filing inmate. Id. at ¶ 8, citing State ex rel.

Neil v. French, 153 Ohio St.3d 271, 2018-Ohio-2692, ¶ 7. Therefore, Mr. Guyton’s affidavit

does not comply with the mandatory requirements of R.C. 2969.25(C)(1).

       {¶5}    Because Mr. Guyton did not comply with the mandatory requirements of R.C.

2969.25, this case is dismissed. Costs are taxed to Mr. Guyton. The clerk of courts is hereby
                                                                                      C.A. No. 29893
                                                                                          Page 3 of 3

directed to serve upon all parties not in default notice of this judgment and its date of entry upon

the journal. See Civ.R. 58.




                                                      DONNA J. CARR
                                                      FOR THE COURT




TEODOSIO, J.
CALLAHAN, J.
CONCUR.

APPEARANCES:

JUSTIN GUYTON, Pro se, petitioner.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RAYMOND J. HARTSOUGH and
JOHN GALONSKI, Assistant Prosecuting Attorneys, for Respondent.